DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-28, 32-36, 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang (US 2015/0244178).
 	Regarding claims 21-24, 27-28, 32-34, 36, 40, Tang discloses the same invention as claimed, including a system for recharging a power source of a medical device (abstract) comprising a first set of electrical coils comprising first, second, and third electrical coils disposed along a first central axis, wherein the third electrical coil is positioned between the first and second coils and wherein the first set of electrical coils is configured to generate a first uniform magnetic field in a first cylindrical region located between the first and second coils while the first set of three coils is electrically energized (Paragraph 44: Maxwell coil configuration), a second set of electrical coils comprising at least fourth and fifth electrical coils (Paragraph 44: Helmholtz or Maxwell coil) disposed along a second central axis perpendicular to the first central axis (Paragraph 44: front/back coil set together with left/right coil set), wherein the second set of electrical coils is configured to generate a second uniform magnetic field in a second cylindrical region located between the fourth and fifth coils while the second set of coils is electrically energized (Paragraph 44: Helmholtz or Maxwell coil field), wherein the first and second uniform magnetic fields form a resultant magnetic field within an area common to both the first and second cylindrical regions (Paragraph 44: intersection of front/back coil set together with left/right coil set), and wherein the resultant magnetic field is operable to provide a charging energy to the medical device while the medical device is located within the resultant magnetic field and while the first and second sets of coils are electrically energized (abstract; Paragraphs 30, 43; Figure 9).
 	Regarding claims 25, 35, Tang discloses Maxwell coil sets as noted above, which have the radius configurations as recited.
 	Regarding claims 26, 40, Tang discloses an implantable medical device (abstract; Paragraphs 30, 43; Figure 9).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,707,692 in view of Tang (US 2015/0244178).  The Patent recites a coil set comprising two coils (e.g. could be Helmholtz or Maxwell) and does not recite a third coil between the coil pair (e.g. Maxwell).  However, Tang teaches that using a coil set comprising three coils (e.g. Maxwell) is a commonly known alternative to using a coil set comprising two coils (e.g. Helmholtz) (Paragraph 44: Maxwell coils may be used instead of Helmholtz coils).  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the Patent as taught by Tang to include a third coil as recited, since using a coil set comprising three coils (e.g. Maxwell) is a commonly known alternative to using a coil set comprising two coils (e.g. Helmholtz).
Allowable Subject Matter
Claims 29-31, 37-39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if a terminal disclaimer is filed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
Nejatali (US 2017/0201118) shows using either Helmholtz or Maxwell coils (Paragraphs 36, 39).
Tang (US 2006/0061325) shows tilting/rotating a primary inductive recharging coil within a base station to recharge an adjacent portable consumer device (Paragraph 5).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792